DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5-7 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 5, 6 and 20 recite an “exposed” portion (which includes frame 5) of the filter housing comprising a frame extending from an “enclosed” portion (which includes outer casing 6), the first filter being positioned around the frame (Fig. 2). The terms “exposed” and “enclosed” must be reversed because element 5 is enclosed by 34 and element 6 is exposed to the outside environment (Fig. 7).   Claim 7 is rejected for depending from claim 6.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 13, 14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad ‘23 (US 2010/0229323).
As to claim 1, Conrad ‘23 discloses a filter assembly comprising a filter housing (160, 170), a first filter (162), and a second filter (166), wherein the first filter is a pre-motor filter (paragraph 63), and the second filter is a post-motor filter (paragraph 65), and both the first and second filters are fixed to the filter housing and are annular about a common axis (165) (Fig. 6).
As to claim 2, wherein the cross-sectional shape of one or both of the first and second filters is one of circular, elliptical or obround (The first and second filters are circular; Figs. 6 and 7).
As to claim 3, wherein the first filter is adjacent (near) the second filter in a direction along the common axis (Fig. 6).
As to claim 4, wherein the filter housing comprises an exposed portion (170) and an enclosed portion (The portion of 160 which is enclosed by the housing element that includes 128; Fig. 6). For examination purposes, the exposed and enclosed portions (160 and 170, respectively) may be reversed in this claim to bring these elements in alignment with the structure disclosed in the application.
As to claim 5, wherein the exposed portion (160) of the filter housing comprises a frame (168) extending from the enclosed portion, the first filter being positioned around (on every side of) the frame (Fig. 6).

As to claim 7, wherein the outer casing has vent holes (The holes of 120; paragraph 39, and Figs. 4 and 7).
As to claim 8, wherein the first filter comprises a layered filter medium (162 is layered because paragraph 64 discloses that one or more filters may be used for 162).
As to claim 13, Conrad discloses an apparatus comprising a motor (164); and a filter assembly that comprises a filter housing (160, 170), a first filter (162), and a second filter (166), wherein the first filter is a pre-motor filter (paragraph 63), and the second filter is a post-motor filter (paragraph 65), and both the first and second filters are fixed to the filter housing and are annular about a common axis (165; Fig. 6), wherein the filter assembly at least partially overlaps the motor in a direction along the common axis (From the front or rear of the vacuum cleaner 162 and 166 overlap each other along 165; Figs. 6 and 7).
As to claim 14, wherein the filter assembly is positioned around the motor such that the first filter is positioned around an inlet (The left side of 164) to the motor, and the second filter is positioned around an outlet (The right side of 164) of the motor (Fig. 6).
As to claim 18, wherein the apparatus is a vacuum cleaner (paragraph 37).
As to claim 19, wherein at least part (The filter housing 160, 170) of the filter assembly forms at least part of an outer surface (An exterior outermost surface) of the apparatus (Figs. 6 and 7).
As to claim 20, wherein the filter housing comprises an enclosed portion (170) comprising an outer casing (170), and it is the outer casing that forms at least part of an outer surface of the apparatus. For claim 20 “exposed” and “enclosed” will be interpreted as being reversed for examination purposes. .

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown                (US 2017/0196419).
As to claim 1, Brown discloses a filter assembly comprising a filter housing (134, 140; paragraphs 354-355), a first filter (136), and a second filter (142), wherein the first filter is a pre-motor filter (paragraph 354), and the second filter is a post-motor filter (paragraph 355), and both the first and second filters are fixed to the filter housing and are annular about a common axis 240) (Figs. 35 and 36).
As to claim 11, wherein the flow direction for the first filter is opposite to the flow direction for the second filter (Fig. 36 shows flow arrows for the first filter being in the opposite direction as flow arrows for the second filter).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad ‘23                              (US 2010/0229323) in view of Conrad ’15 (US 2015/0026915).
Conrad ’23 is silent to the second filter being a pleated filter.
Conrad ’15 discloses a post-motor filter (48) being a pleated filter                                                      (Fig. 7, and paragraphs 6 and 58).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad ‘23                           (US 2010/0229323) in view of Hansen (US 2003/0159411).
Conrad ’23 is silent to wherein the filter housing comprises an annular seal between the first and second filters.
Hansen discloses an annular seal (64) between a motor cover (66) having a motor inlet (70) and a motor/impeller assembly (62) (paragraph 51 and Fig. 5).
It would have been obvious to have modified the motor of Conrad ’23 such that an annular seal is between a motor cover having a motor inlet and a motor/impeller assembly, as taught by Hansen, in order to provide a suitable alternative motor configuration. Said modification provides the filter housing comprising an annular seal between the first and second filters.
Allowable Subject Matter
Claims 12 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723